Appeal by the defendant from an order of the County Court, Westchester County (Bellantoni J), entered July 18, 2007, which, after a hearing pursuant to Correction Law article 6-C, designated him a level three sex offender.
Ordered that the order is affirmed, without costs or disbursements.
There was clear and convincing evidence to support the County Court’s determination to designate the defendant a level three sex offender (see People v Fisher, 36 AD3d 880 [2007]; People v Inghilleri, 21 AD3d 404 [2005]; People v Guaman, 8 AD3d 545 [2004]). There is no merit to the defendant’s contention that he was entitled to a downward departure from this risk level (see People v Gonzalez, 48 AD3d 284 [2008]; People v Warren, 42 AD3d 593 [2007]; People v Fortin, 29 AD3d 765 [2006]; People v Tilley, 305 AD2d 1041 [2003]; see also People v Miller, 48 AD3d 774 [2008]; People v Wright, 37 AD3d 797 [2007]; People v Lombard, 30 AD3d 573, 574 [2006]). Prudenti, EJ., Santucci, McCarthy and Chambers, JJ., concur.